Title: To James Madison from William Overton Callis, 18 November 1791
From: Callis, William Overton
To: Madison, James


Dr Sir,
Richmond 18th. Novr. 1791
I received yours of the 10th Instant yesterday, am particularly obliged to you for the trouble you have already taken to serve me, but am infinitely more so, for your own propositions to increase it: to avoid pestering you I was induced to request the Sale of my Land Warrant on the terms mentioned in my last; if you can not dispose of it readily and for a Price you think it ought to command, I will thank you to inclose it to me here. With respect to my claim, your better judgment will direct you in the prosecution of it.
The Indiana claimants have been heard by attoy at the Bar of our House, and a division reje[c]ted by a majority of 122. A Mr Turnbull has presented a Petition to dissolve his marriage with Mrs. Buchannan, and will be heard at the bar of the House by his attorney (Mr Henry) on monday next. The House of Delegates had directed a comittee, to proceed to lay off the Districts for the Election of Representatives to Congress agreably to the Census, but observing the variety of opinion prevalent in your House respecting the number that shall entitle the different States to one Representative, I conceive that our house will postpone any decision on this point, until the[y] see the final decision of yours. I am with the highest Esteem D Sr Yr. Mo Ob
W. O. Callis
